Citation Nr: 0740911	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  00-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain, with minimal spurring and 
degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1978 to August 
1999.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for a low back disorder and 
assigned a noncompensable evaluation effective September 1, 
1999.  In July 2003, the case was remanded by the Board for 
further evidentiary development.  In April 2005, a rating 
decision was issued which increased the evaluation assigned 
for the veteran's lumbosacral DDD to 20 percent, effective 
September 1, 1999.

On October 13, 2005, the Board issued a decision denying the 
veteran's claim for an evaluation in excess of 20 percent for 
the lumbosacral DDD.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC), and a 
Joint Motion for Remand was filed on January 11, 2006.  On 
March 3, 2006, the CAVC issued an Order remanding the case to 
the Board for action consistent with the Joint Motion.  In 
August 2006, the Board remanded this case for additional 
evidentiary development pursuant to the Joint Motion as 
approved by the CAVC.  The case is again before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

After careful consideration, based upon the above-described 
litigation, the Board finds that another remand is necessary 
in this case.  In August 2006, the Board had requested that 
the veteran be afforded complete VA orthopedic and neurologic 
examinations.  The spine examination conducted in January 
2007 found that the veteran's right-side straight-leg-raise 
test showed a sensation of discomfort in the right 
posterolateral thigh to the right posterolateral knee, just 
below the knee, which represented a mildly positive result.  
Straight leg raising on the left, however, was normal.  While 
that examination suggested that the veteran has some type of 
lower extremity neurological involvement, the examiner did 
not specify, as instructed in the August 2006 remand, which 
nerves were involved.  This information will be necessary in 
our determination as to whether the veteran is entitled to 
separate evaluations for specific nerve involvement. 

Moreover, the veteran is entitled, by law, to have any and 
all remand instructions complied with.  See Stegall v. West, 
11 Vet. App. 268 (1998) ("A remand by . . . the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.").  In 
addition, an EMG study was performed in April 2007 by VA; 
however, the study report was not returned to the VA examiner 
for comment.  The Board finds that this must be done prior to 
a final determination of the veteran's claim.  While the 
Board regrets the additional delay in the veteran's case, the 
information requested in this remand is essential to ensure a 
fair and proper evaluation of the veteran's current degree of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder, to include a copy of the 
January 2007 VA examination and the April 2007 EMG 
results, should be referred to the examiner who 
examined the veteran in January 2007.  The examiner 
should indicate specifically which nerve(s) are 
adversely affected by the service-connected 
lumbosacral DDD (such as the sciatic, external 
popliteal, superficial peroneal, deep peroneal, 
internal popliteal (tibial), posterior tibial, 
anterior crural (femoral), internal saphenous, 
obturator, external cutaneous (thigh), or the ilio-
inguinal).  The examiner should also indicate 
whether the degree of involvement is mild, moderate, 
moderately severe, or severe.  

2.  If the examiner who conducted the examination in 
January 2007 is no longer available, the claims 
folder should be referred to another qualified 
individual for provision of the requested 
information.  Any development, to include an 
additional examination, needed for another examiner 
to provide the requested information should be 
conducted.

3.  A complete rationale for any opinions expressed 
pursuant to the above examinaion must be provided.

4.  Once the above-development has been completed, 
the RO should readjudicate the veteran's claim.  In 
particular, it should be determined whether the 
veteran is entitled to a separate disability 
evaluation for any identified neurological 
involvement in the lower extremities.  

5.  If the decision remains adverse to the veteran, 
he and his representative should be provided an 
appropriate supplemental statement of the case, and 
an opportunity to respond.  The case must then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

